Citation Nr: 1228047	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for thoracic spine degenerative disc disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In November 2011, the Board remanded the issues of entitlement to an increased rating for a thoracic spine disability and entitlement to service connection for hepatitis C for additional development.  In May 2012, while this case was on remand, the Appeals Management Center (AMC) granted entitlement to service connection for hepatitis C.  This decision constitutes a full grant of that particular appeal.  

Following completion of the requested development, the issue of entitlement to an increased rating for a thoracic spine disability has been returned to the Board for further appellate review.  

The issues of entitlement to service connection for a leg disability, a neck disability, a kidney disability, and constipation have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's prior remand directed that the Veteran be scheduled for a VA examination in order to determine the current severity of his thoracic spine degenerative disc disease.  It found that a new examination was required because evidence of record reflected the Veteran's thoracic spine disability had increased in severity since his most recent VA examination in December 2008.  The Veteran further contended that, because he had used extensive pain medications the morning of the examination, the findings on examination did not reflect the true severity of his thoracic spine disability.

On remand, the Veteran underwent a new VA examination in May 2011.  The Board finds this examination inadequate for the following reason, and must therefore remand this case for a new examination.  The following findings were noted on examination: 

Range of motion of the thoracic spine was the appropriate jog of about 0-10 degrees of forward flexion and extension.  There are no other measurable ranges of motion for the thoracic spine.  This is normal for the thoracic spine because the movement in the spine as a whole occurs either in the neck or the low back and there is rarely any motion in the thoracic spine.

The Board notes that the applicable rating criteria were revised prior to the Veteran's increased rating claim.  The current ratings direct that disabilities of the spine be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine or, in applicable cases, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitated Episodes.  The General Rating Formula evaluates disabilities of the thoracic spine based on ranges of motion (and other symptomatology) of the thoracolumbar spine.  Thus, in order to properly rate the Veteran's thoracic spine degenerative disc disease, VA must obtain the range of motion measurements of the thoracolumbar spine.  For ratings purposes, these findings correspond to the Veteran's lumbar spine ranges of motion.  

Finally, in June 2012, the Veteran submitted a statement expressing reservations over how the May 2011 VA examination was conducted and requesting that he be scheduled for a new examination with a different doctor.  If possible, the examination that is requested herein should be conducted by a different doctor than the one who examined the Veteran in May 2011.  

The Board also notes that in a written statement dated in June 2012, the Veteran reported that he had missed hundreds of days of work over the past nine years due to his service-connected back disorder.  The RO should contact the Veteran and request that he submit any available documentation pertaining to time lost from work during the current rating period.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he submit any available documentation pertaining to time lost from work during the current rating period.  

2.  Arrange for the Veteran to undergo a VA examination by a physician other than the one who examined him in May 2011 to determine the nature and extent of his service-connected thoracic spine degenerative disc disease.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination.  Any tests or studies deemed necessary should be conducted.  

The examiner should list the range of motion of the Veteran's thoracolumbar spine in all pertinent directions.  These findings should include the ranges of motion of the Veteran's lumbar spine in all pertinent directions.  After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following inquiries:

a.  Does the thoracolumbar spine exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  (If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms.)

b.  Does pain significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time?  (These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.)

c.  Please identify any neurological findings related to the service-connected thoracic spine degenerative disc disease and fully describe the extent and severity of those symptoms.  If a nerve disability is found, the examiner should identify the exact nerves that are affected and describe the severity of disability including any paralysis that is found.

d.  Please note the total duration of any incapacitating episodes caused by degenerative disc disease of the thoracic spine.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

3.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issue on appeal.  The RO should also consider referral for an extra-schedular rating in light of the Veteran's contention that he has missed hundreds of days of work due to the back disorder.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



